Citation Nr: 0619932	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served more than 20 years on active duty from 
November 1971 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the RO that, in 
part, denied a disability rating in excess of 10 percent for 
service-connected migraines.

In August 2004, the RO issued a rating decision, evaluating 
the service-connected idiopathic torsion dystonia of the 
right upper extremity as 50 percent disabling, and the 
service-connected residuals of ganglion cyst of the right 
wrist as 10 percent disabling.  Although the RO sent notice 
of the rating decision to the veteran in September 2004, no 
notice of disagreement has been filed.  In a June 2006 
informal hearing presentation, the veteran's representative 
appears to raise the issue of increased ratings for each of 
these disabilities.  As those issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


REMAND

In August 2002, the veteran was afforded a VA examination to 
evaluate the severity of his migraine headaches.  The report 
of that examination does not describe any prostrating 
headaches.  A November 2003 statement from a service 
department physician reports that the veteran had been seen 
on one occasion and that his migraines had stabilized on 
medication.  

During an informal hearing conference with a Decision Review 
Officer in February 2004, the veteran reportedly said that he 
had headaches about four times per week, for which he used 
over-the-counter medication and would separate himself from 
any noise or interaction with others.  

The veteran's representative contends that this description 
shows prostrating attacks.  It is unclear to the Board 
whether the reported attacks were prostrating, however, the 
Decision Review Officer did describe a greater level of 
disability than was reported on the last VA examination or by 
the service department physician.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the 
veteran for a VA neurological 
examination, for evaluation of his 
service-connected migraines.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner, and the report of the 
examination or addendum should note 
review of the claims folder.  

The examiner should comment on the 
frequency and duration of prostrating 
migraines, and comment on their economic 
impact.  A complete rationale for each 
opinion expressed must be provided.  
These findings are needed to rate the 
veteran's disability in accordance with 
the rating schedule.  It is therefore 
important that the examiner furnish the 
requested information.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

3.  The RO or AMC should re-adjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran may submit additional evidence and argument on 
the matter remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

